Citation Nr: 0843036	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  06-03 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating higher than 30 percent 
before March 27, 2008, and an initial rating higher than 50 
percent from March 27, 2008, for post-traumatic stress 
disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1965 to December 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle Washington.

In March 2008, in a signed statement, the veteran withdrew 
his request for a hearing before the Board. 


FINDINGS OF FACT

1. Before April 2005, post-traumatic stress disorder was 
manifested by a disability picture that equated to 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, due to such symptoms as depressed 
mood, anxiety, and sleep impairment under the General Rating 
Formula for Mental Disorders and the symptoms of intrusive 
thoughts, avoidance, social isolation, anger, and 
hypervigilance associated with the diagnosis of post-
traumatic stress disorder under DSM-IV. 

2. From April 2005 to March 27, 2008, post-traumatic stress 
disorder is manifested by a disability picture that equates 
to occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
depressed mood, anxiety, and sleep impairment under the 
General Rating Formula for Mental Disorders and the symptoms 
of intrusive thoughts, avoidance, social isolation, anger, 
and hypervigilance, associated with the diagnosis of post-
traumatic stress disorder under DSM-IV. 



3. From April 2005, the symptoms of post-traumatic stress 
disorder do not more nearly approximate or equate to 
occupational and social impairment with deficiencies in most 
areas, such as family relations, judgment, thinking, and 
mood.


CONCLUSIONS OF LAW

1. Before April 2005, the criteria for an initial rating 
higher than 30 percent for post-traumatic stress disorder 
have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007). 

2. From April 2005 to March 27, 2008, the criteria for an 
initial rating of 50 percent for post-traumatic stress 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

3. From April 2005, the criteria for an initial rating higher 
than 50 percent for post-traumatic stress disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.    

The VCAA notice requirements in a claim for increase include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in September 2007.  The notice included the type of evidence 
needed to substantiate the claims for increase, namely, 
evidence that the symptoms had increased.  

The RO provided pre-adjudication, substantial, 
content-complying VCAA notice by letter, dated in September 
2003, on the underlying claim of service connection.  Where, 
as here, service connection has been granted and the initial 
ratings have been assigned, the claim of service connection 
has been more than substantiated, the claim has been proven, 
thereby rendering 38 U.S.C.A. §5103(a) notice no longer 
required because the purpose that the notice was intended to 
serve has been fulfilled.  Once the claim of service 
connection have been substantiated, the filing of a notice of 
disagreement with the RO's decision, rating the disability, 
does not trigger additional 38 U.S.C.A. § 5103(a) notice.  
Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claim for 
initial higher ratings.  Dingess, 19 Vet. App. 473; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, 21 Vet. App. 128 (2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has afforded the veteran VA 
examinations in November 2003 and in October 2007.  The RO 
has obtained VA records.  The veteran has submitted lay 
statements from his wife, his daughter, and his sister. 

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a rating decision in March 2004, the RO granted service 
connection for post-traumatic stress disorder and assigned a 
30 percent rating, effective from the date service connection 
was granted.  While on appeal, in a rating decision in July 
2008, the RO increased the rating to 50 percent, from March 
27, 2008. 

On VA examination in November 2003, the veteran stated that 
his main source of stress was sleep disturbance with 
nightmares and sweaty awakenings.  At the time, the veteran 
was working in a small business owned by his wife.  The 
veteran indicated that work was occasionally stressful and he 
did no handle it well and that he had problem, dealing with 
anger.  He denied flashbacks or dissociative episodes, but he 
did have intrusive thoughts and he avoided media 
presentations about the war.  



The veteran stated he was not a very social person, he did 
not like groups, he did not attend meetings, and he found it 
hard even to endure family events.  He described his 
relationship with his wife as very good and enjoyed 
activities that they did together, such as dining out and a 
motor vacation once a year.  He stated that he enjoyed riding 
and caring for his horses.  In addition to sleep disturbance 
and controlling his anger, he had problems with 
concentration, startled reaction to loud banging noises, 
short term memory loss, and hyper vigilance.  Other symptoms 
included moodiness and depression. 

On examination, the veteran was described as neatly dressed 
and well groomed.  He was quiet, but cooperative and polite.  
He was oriented.  Linear thinking was without gross memory 
defects.  There were no signs of significant acquired organic 
cognitive deficit.  The veteran had no homicidal or suicidal 
ideations, either in the past or the present.  His mood was 
euthymic.  

The examiner commented that the degree of industrial 
impairment appeared to be mild, consisting of a stress in the 
workplace.  The examiner remarked that the veteran had chosen 
to work largely by himself rather than in groups and leaves 
the supervision of his employees to others.  The examiner 
also stated that the veteran had a moderate degree of social 
impairment preferring an isolated lifestyle, but it had not 
made a major inroad into his industrial adaptability, given 
his unusual line of work, but veteran could have serious 
difficulty if forced to work with a large group of coworkers 
in traditional competitive environment.  The Global 
Assessment of Functioning (GAF) score was 70.

In a letter, dated in May 2005, the veteran's sister stated 
that she was relieved that he was getting therapy. 

In April and September 2005, the veteran was evaluated by a 
psychologist at a VET Center.  There was no history of 
psychiatric counseling or treatment.  For occupational 
history, the veteran worked with his wife in a family-owned 
business, making floral arrangements, mainly for export.  The 
veteran thought he could not work independently and he did 
not like dealing with people.  He indicated that he was close 
to his adult children.  

The veteran complained of anger and rage, anxiety, moodiness, 
depression, and sleep disturbance to include nightmares and 
restlessness.  He also complained of dreams, flashbacks and 
memories of Vietnam.  He also complained of hypervigilance, 
startle response, and avoidance of remainders of Vietnam.  He 
stated that he had significant problems with concentration, 
memory, productivity, and stress.  He described panic 
attacks.  

On mental status examination, the veteran was described as 
neat in appearance and cooperative, but anxious.  Speech was 
appropriate and judgment was fair.  He was oriented.  His 
memory function was impaired and his affect was flat.  The 
diagnosis was moderate to severe post-traumatic stress 
disorder.  The GAF was 50 with a range of 45 to 55. 

From July 2006 to June 2007, VA authorized 40 sessions of 
group therapy and individual therapy could be substituted for 
group therapy at the rate of one individual session for two 
group sessions. 

On VA examination in October 2007, the veteran complained of 
sleep disturbance, depression, anxiety, occasional suicidal 
thoughts and a cluster of symptoms of post-traumatic stress 
disorder to include nightmares about Vietnam.  It was note 
that the veteran and his wife were married in 1969 and that 
they had three adult children. Presently, the veteran worked 
with his wife in her business.  On mental status examination, 
the veteran responded appropriately to questions.  The 
veteran stated that he attended gatherings of Vietnam 
veterans.  He complained of sleep disturbance and of 
avoidance behavior.  He described intrusive thoughts and 
preoccupations with his past experiences.  He complained of 
anger and loss of temper related to his past experiences.  
The veteran's mood and affect were mildly agitated and 
depressed.  The examiner found no indications of abnormal 
findings in the veteran's thought process and thought 
content.  He had no active psychotic symptoms, delusions, or 
hallucinations.  Reality testing was intact and the veteran 
was oriented.  Attention span, recent and remote memories, 
immediate and delayed recall and retention were normal.  

The veteran's intellectual and cognitive functions were 
within normal limits.  His insight and judgment was fair.  In 
summary, the VA examiner expressed the opinion that post-
traumatic stress disorder was manifested by a cluster of 
symptoms, including a sleep disorder, nightmares, intrusive 
recollections, avoidance behavior, anxiety, and an inability 
to stop himself from preoccupation.  Although the VA examiner 
believed that the veteran's anxiety was a problem, his other 
health problems, such as coronary artery disease, also played 
a role.  The GAF score was 58.

In a statement, received on March 27, 2008, the veteran 
stated that he was dependent on his wife to get him through 
social situations and that he has dependent on her for most 
of their married life.  He stated that after his heart 
surgery in October 2006 he has been released of his official 
position in his wife's business.  He described symptoms of 
depression, but that he was reluctant to take medication for 
it.  He also described short term memory loss, panic attacks, 
and difficulty comprehending complex commands. 

In a statement, received in March 2008, the veteran's wife 
described the veteran was easily angered and frustrated.  She 
stated that the veteran had difficulty sleeping, making 
decisions, and coping with everyday living.  She stated that 
the veteran forgets easily, that he is depressed and anxious, 
and that he has panic attacks.  She also stated that the 
veteran was unable to help in the business because he was 
unable to deal with people or issues that come up. 

In a statement, received in March 2008, the veteran's 
daughter, who is the office manager of the family business, 
stated that after the veteran's heart attack he no longer 
worked for the business.  Before the surgery, she stated that 
the veteran's depression, anxiety, and mood swings prevented 
him from dealing with people and he was difficult to work 
with. 



Rating Criteria 

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.    

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Post-traumatic stress disorder is rated under Diagnostic Code 
9411 under the General Rating Formula for Mental Disorders.

The criteria for the next higher rating, 50 percent rating, 
are occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.         

The criteria for a 70 percent are occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function 
independently, appropriately and effectively; impaired 
impulse control (such as 


unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.

The Global Assessment of Function (GAF) score reflects the 
psychological, social, and occupational functioning in a 
hypothetical continuum of mental health- illness.  GAF scores 
ranging from 41 to 50 reflect serious symptoms (e.g. suicidal 
ideation or severe obsessional rituals), or any other serious 
impairment in social or occupational functioning.  A GAF 
score from 51 to 60 represents moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A score from 61 to70 represents mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.

Analysis

Because of the potential for a separate rating for a separate 
period of time based on facts found, the Board will 
separately rate the veteran's post-traumatic stress disorder 
based on the VA examination in November 2003 and the VA 
psychiatric examination in October 2007. 

On VA examination in November 2003 and before April 2005, the 
veteran was working in a small business owned by his wife.  
The veteran indicated that work was occasionally stressful 
and he did no handle it well and that he had problem, dealing 
with anger.  He stated that he had intrusive thoughts and he 
avoided media presentations about the war.  The veteran 
stated he was not a very social person, he did not like 
groups, he did not attend meetings, and he found it hard even 
to endure family events.  

The veteran described his relationship with his wife as very 
good and enjoyed activities that they did together, such as 
dining out and a motor vacation once a year.  He stated that 
he enjoyed riding and caring for his horses.  In addition to 
sleep disturbance and controlling his anger, he had problems 
with concentration, startled reaction to loud banging noises, 
short term memory loss, and hypervigilance.  Other symptoms 
included moodiness and depression. 

The examiner remarked that the veteran had chosen to work 
largely by himself rather than in groups and leaves the 
supervision of his employees to others.  The examiner also 
stated that the veteran had a moderate degree of social 
impairment preferring an isolated lifestyle, but it had not 
made a major inroad into his industrial adaptability, given 
his unusual line of work, but veteran could have serious 
difficulty if forced to work with a large group of coworkers 
in traditional competitive environment.  The Global 
Assessment of Functioning (GAF) score was 70. 

A GAF score of 70 is indicative of mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

Neither the number of symptoms, nor the type of symptoms, nor 
the GAF score controls in determining whether the criteria 
for a 50 percent have been met.  It is the effect of the 
symptoms, rather that the presence of symptoms, pertaining to 
the criteria for a 50 percent rating, that is, occupational 
and social impairment with reduced reliability and 
productivity. 
  
As for occupational impairment, the VA examiner commented 
that the degree of industrial impairment appeared to be mild, 
consisting of a stress in the workplace.
As for social impairment, the veteran led an isolated 
lifestyle, but he had a strong relationship with his wife and 
adult children.  On mental status evaluation, the veteran was 
described as neatly dressed and well groomed.  He was quiet, 
but cooperative and polite.  He was oriented.  Linear 
thinking was without gross memory defects.  

There were no signs of significant acquired organic cognitive 
deficit.  The veteran had no homicidal or suicidal ideations, 
either in the past or the present.  His mood was euthymic.  

On the basis of the VA examination in November 2003, the 
veteran had symptomatology that was associated with the 
rating criteria and symptomatology not covered in the rating 
criteria, but are associated with the diagnosis of 
post-traumatic stress disorder under the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV).   

Under Diagnostic Code 9411, the symptoms of anxiety, 
depression, sleep disturbance, anger, lack of concentration, 
and short-term memory loss were encompassed in the 30 percent 
rating.  In the absence of symptoms of abnormal speech, panic 
attacks, difficulty in understanding complex commands, 
impaired judgment or abstract thinking, disturbances of 
motivation, or and difficulty in establishing and maintaining 
effective social relationships, the disability picture does 
not more nearly approximate or equate to the criteria for a 
50 percent rating.

As for symptoms associated with the diagnosis of post- 
traumatic stress disorder in DSM- IV, but not listed in 
Diagnostic Code 9411, such as nightmares, intrusive thoughts, 
startle response, hypervigilance, and avoidance of media 
presentations that arouse recollections of his Vietnam 
experiences, these symptoms do not raise to the level of 
reduced reliability and productivity required for a 50 
percent rating.

Taking into account all the evidence and for the above 
reasons, the Board finds that the preponderance of the 
evidence is against the claim for a rating higher than 30 
percent for post-traumatic stress disorder before April 2005. 

Beginning in April 2005, the veteran complained of anger and 
rage, anxiety, moodiness, depression, and sleep disturbance 
to include nightmares and restlessness.  He also complained 
of dreams, flashbacks and memories of Vietnam.  He also 
complained of hypervigilance, startle response, and avoidance 
of remainders of Vietnam.  He stated that he had significant 
problems with concentration, memory, productivity, and 
stress.  He described panic attacks.  

On mental status examination, the veteran was described as 
neat in appearance and cooperative, but anxious.  Speech was 
appropriate and judgment was fair.  He was oriented.  His 
memory function was impaired and his affect was flat.  The 
diagnosis was moderate to severe post-traumatic stress 
disorder.  The GAF was 50 with a range of 45 to 55. 

From July 2006 to June 2007, VA authorized 40 sessions of 
group therapy and individual therapy could be substituted for 
group therapy at the rate of one individual session for two 
group sessions. 

On VA examination in October 2007, the veteran complained of 
sleep disturbance, depression, anxiety, occasional suicidal 
thoughts and a cluster of symptoms of post-traumatic stress 
disorder to include nightmares about Vietnam.  It was note 
that the veteran and his wife were married in 1969 and that 
they had three adult children. Presently, the veteran worked 
with his wife in her business.  On mental status examination, 
the veteran responded appropriately to questions.  The 
veteran stated that he attended gatherings of Vietnam 
veterans.  He complained of sleep disturbance and of 
avoidance behavior.  He described intrusive thoughts and 
preoccupations with his past experiences.  He complained of 
anger and loss of temper related to his past experiences.  
The veteran's mood and affect were mildly agitated and 
depressed.  The examiner found no indications of abnormal 
findings in the veteran's thought process and thought 
content.  He had no active psychotic symptoms, delusions, or 
hallucinations.  Reality testing was intact and the veteran 
was oriented.  Attention span, recent and remote memories, 
immediate and delayed recall and retention were normal.  

The veteran's intellectual and cognitive functions were 
within normal limits.  His insight and judgment was fair.  In 
summary, the VA examiner expressed the opinion that post-
traumatic stress disorder was manifested by a cluster of 
symptoms, including a sleep disorder, nightmares, intrusive 
recollections, avoidance behavior, anxiety, and an inability 
to stop himself from preoccupation.  The GAF score was 58.

From April 2005, the veteran's post-traumatic stress disorder 
has been assigned GAF scores in the range of 45 to 58, but 
most recently on VA examination in October 2007, the GAF 
score was 58.  A GAF of 58 represents moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  The veteran has 
complained of symptoms, such as flashbacks, anxiety, 
depression, difficulty sleeping, memory problems, anger, and 
social isolation.  In view of the foregoing, the Board finds 
that from April 2005, the degree of disability resulting from 
the veteran's post- traumatic stress disorder more nearly 
approximates the criteria for a 50 percent scheduler 
evaluation, i.e., occupational and social impairment with 
reduced reliability and productivity.  

The evidence, however, does not support a rating of 70 
percent from 2005, as occupational and social impairment with 
deficiencies in most areas, such as family relations, 
judgment, thinking, mood, due to such symptoms as or the 
equivalent to such symptoms, including symptoms associated 
with the diagnosis of post-traumatic stress disorder under 
DSM-IV, but not listed under the General Rating Formula for 
Mental Disorders, as obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.

For the above reasons, the preponderance of the evidence is 
against a rating higher than 50 percent for post-traumatic 
stress disorder, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).






ORDER

Before April 2005, an initial rating higher than 30 percent 
for post-traumatic stress disorder is denied. 

From April 2005 to March 27, 2008, an initial rating higher 
of 50 percent for post-traumatic stress disorder is granted, 
subject to the law and regulations, governing the award of 
monetary benefits. 

From April 2005, an initial rating higher than 50 percent for 
post-traumatic stress disorder is denied. 


____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


